Citation Nr: 1433507	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-05 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the June 2006 rating decision granting service connection for posttraumatic stress disorder (PTSD) and assigning an initial rating of 30 percent contains clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than January 4, 2010 for the award of a 50 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge.   


FINDINGS OF FACT

1.  In a June 14, 2006 decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective in December 2005; the Veteran was notified of that decision in June 2006; however, he did not timely appeal that determination and it became final. 

2.  At the time of the June 14, 2006 rating decision, there was no undebatable error of fact or law that would change the outcome.

3.  A March 27, 2007 VA outpatient examination report(i.e., informal claim for increase) reveals the Veteran's PTSD was manifested by symptoms which resulted in occupational and social impairment with reduced reliability and productivity. 



CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective December 21, 2005, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

2.  An earlier effective date of March 27, 2007 for an increased 50 percent disability rating for PTSD is warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

First, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A discussion of the VCAA with regard to this claim is thus unwarranted. 

With regard to the Veteran's earlier effective date claim for his increased rating for PTSD, a March 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The claim was subsequently readjudicated, in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination germane to the claim on appeal was conducted in January 2010. The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Instead, this examination contains information sufficient to rate the Veteran under the applicable Diagnostic Code. 

As noted above, the Veteran testified regarding the issues in this decision at a June 2012 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The VLJ complied with these requirements.  In the hearing, the VLJ identified the issues on appeal and asked the Veteran specific questions regarding each of his claims.  The Veteran also presented testimony and argument as to his specific contentions.  Further, the Veteran has submitted additional relevant evidence during the course of the appeals.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and argument.  The duties imposed by Bryant have thus been satisfied. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Whether the June 2006 Rating Decision Granting Service Connection for PTSD and Assigning an Initial Evaluation of 30 Percent Contains CUE

The Veteran contends that the June 2006 rating decision granting service connection for PTSD and assigning an initial evaluation of 30 percent contains clear and unmistakable error.  Specifically, the Veteran contends that CUE is shown by the failure to assign an initial 50 percent rating for PTSD.  The Veteran asserts that he was discharged from service due to his PTSD, which would require an initial 50 percent evaluation under 38 C.F.R. § 4.129.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination. 

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44. 

Having reviewed the evidence, the Board concludes that the June 2006 rating decision did not contain clear and unmistakable error. 

The Veteran originally filed a claim for entitlement to service connection for PTSD in December 2005.  The Veteran was afforded a VA examination March 2006.  The Veteran reported having nightmares and difficulty in his relationships.  He also stated he had startled responses and concentration difficulties. The Veteran reported being physically abusive to his live-in partner, being socially withdrawn and having trouble sleeping.  A Global Assessment of Functioning (GAF) score of 50 was assigned, and the examiner stated the Veteran's prognosis was fair.  The examiner explained that the only occupational impediment would be having difficulty relating to others in the workplace.

The claim was granted in a June 2006 rating decision, at which time the Veteran was assigned an initial evaluation of 30 percent, effective December 21, 2005.  

The Board finds that the award of a 30 percent rating was plausible, based on the evidence of record.  It was noted that the only occupational impediment the Veteran might have would be difficulty relating to others in the workplace.  The Veteran also denied suicidal thoughts, flashbacks, restricted affect or diminished interests and indicated that he does not try to avoid references to his war experiences.  Therefore, the assignment of a 30 percent initial rating within the June 2006 rating decision was not clear and unmistakable error, based on the Veteran's symptoms at the time.

The Veteran was properly notified of the decision in June 2006; he did not appeal it and it became final.  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

In December 2011, the Veteran asserted there was CUE in the June 2006 rating decision.  The Veteran contends, essentially, that he was discharged from service due to his PTSD and therefore, based on 38 C.F.R. § 4.129, he should have been assigned an initial rating of 50 percent.
As stated in 38 C.F.R. § 4.129, when a mental disorder that develops in service as a result of a highly stressful event is severe enough to bring about the Veteran's release from active military service, the rating agency shall assign an evaluation of not less than 50 percent and schedule an examination within the six month period following the Veteran's discharge to determine whether a change in evaluation is warranted.

The Veteran's service records were reviewed.  Service treatment records report a diagnosis of chronic PTSD in September 2005.  There were also multiple entries for complaints and treatment of chronic back pain.  In October 2005, the Veteran underwent a Medical Examination for Chapter 5-17.  He was diagnosed with anxiety, depression, insomnia, chronic back pain, and history of herpes and genital warts. 

His DD-214 shows an involuntary separation under AR 635-200 Para 5-17, Separation Code JFV: "Physical condition, not a disability, interfering with performance of duty."

Importantly, AR 635-200, Para 5-17, specifically states that if PTSD, traumatic brain injury (TBI) and/or other comorbid mental illness are significant contributing factors to a mental health diagnosis, the Soldier will not be processed for separation under this paragraph but will be evaluated under the physical disability system in accordance with AR 635-40.

There is no evidence that the Veteran was separated from service due to his PTSD.  Because the Veteran was processed for separation under AR 635-200, his separation was due to a physical disability, according to his DD-214.  The Board notes that the VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2013).  Therefore, based on the DD-214, there is no merit to the Veteran's CUE contentions that he was separated from service due to PTSD and that the RO did not consider this when assigning an initial disability rating at the time of the June 2006 rating decision.

For purposes of establishing CUE in a prior final rating decision, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made.  There is simply no evidence that the Veteran was separated from service under an incorrect separation code.  According to the DD-214, the Veteran was discharged due to a physical condition.  Medical evidence supports that the Veteran suffered from a chronic back problem, and therefore, was separated from service.

The Board notes that the Veteran's representative has asserted that the Veteran believes he meets the criteria for a class of returning service members between December 2002 and October 2008 who were discharged from service due to PTSD but were not provided the appropriate narrative reason for separation and the case of Sabo v. United States was noted.  Importantly, in Sabo, the class of plaintiffs were separated from the military based, at least in part, on a finding of unfitness to serve due to PTSD, and were then assigned a disability rating of less than 50 percent for PTSD.  

Here, the Veteran was found to be unfit to serve based on a physical disability.  As noted above, the VA is bound by the service department's certification as to a claimant's military service.  The Board is sympathetic to the Veteran's argument that he was incorrectly discharged from service due to a physical disability as opposed to his psychiatric disability; however, if the Veteran believes his DD-214 is incorrect, he should seek a corrected DD-214 from the appropriate military department.

The Board concludes the June 2006 rating decision was not clearly and unmistakably erroneous.  There was no error of fact or law that if evaluated by the Board would result in a manifestly different conclusion to which reasonable minds could not differ.  Also, the pertinent statutory and regulatory provisions present at the time of the June 2006 decision were correctly applied.  For the foregoing reasons, the Board finds that the June 2006 rating decision is valid, does not contain CUE and remains final.  38 U.S.C.A. § 7105 (West 2002).  This being the case, the Veteran's CUE claim is denied.

III.  Entitlement to an Effective Date Earlier Than January 4, 2010 for the Award of a 50 Percent Rating for PTSD

The Veteran contends that he is entitled to an effective date prior to January 4, 2010, for the establishment of a 50 percent disability evaluation for his service-connected PTSD.   

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 38 C.F.R. § 4.130. 

The Veteran submitted a claim for entitlement to service connection for PTSD in December 2005.  The Veteran was afforded a VA examination in March 2006.  The record reflects that the Veteran was originally granted service connection for PTSD in a June 2006 rating decision, at which time a 30 percent rating was assigned, effective in December 2005.  The Veteran did not complete a substantive appeal to that decision, and as a result, it is final.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision could be revised is if it contains clear and unmistakable error (CUE).  The Board notes that the Veteran raised a claim for CUE in the June 2006 rating decision, but as a result of this Board decision, it has been determined that no CUE existed in the June 2006 rating decision.  

In August 2009, the Veteran submitted a claim for service connection for a traumatic brain injury.  As a result, the Veteran was afforded a VA examination in January 2010.  

At the January 2010 VA examination, the Veteran's affect was blunted and irritable, his underlying mood was anxious, irritable and dysphoric, and he was easily distracted.  His testing results revealed mild memory difficulties and mild psychomotor agitation.  He was assigned a GAF score of 50 and the examiner noted that the Veteran's symptoms were at least moderate and at time severe.  The examiner also indicated that the Veteran had difficulty functioning in work settings, including reduced reliability in productivity, and had irritability affecting his ability to interact with others.  The examiner stated that the Veteran would have some difficulty with detailed instructions because of his lack of focus and concentration.

The Veteran did not submit a formal claim for an increased rating for his PTSD; however, the RO decided to increase the Veteran's PTSD disability rating based on the results from the January 2010 VA examination.  In a March 2010 rating decision, the Veteran's evaluation for PTSD was increased to 50 percent, effective January 4, 2010, the date of the VA examination.  The Veteran then submitted a notice of disagreement in May 2010, asserting that the 50 percent rating should be effective back to the date of his discharge from service.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id. 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

The Board considers VA outpatient treatment reports dated from December 2006 to February 2007 informal claims for an increased rating for PTSD.  The Board observes, however, that none of those reports shows that a 50 percent rating for PTSD was factually ascertainable at the time of the examination reports.  In this regard, the reports fails to provide sufficient information to compare the Veteran's PTSD disability to the rating criteria.  The Board finds that a March 27, 2007 VA outpatient examination report is also an informal claim for an increased rating for PTSD.  The Board further finds that this report shows that it was factually ascertainable on March 27, 2007 that the Veteran met the criteria for a 50 percent rating.  This examination report shows that the Veteran complained of irritability, depressed mood, hypervigilence, exaggerated startled reaction, nightmares, intrusive recollections, excessive worry, confusion, changes in memory and poor concentration.  He was forgetful in daily activities, had difficulty organizing tasks and activities and he was easily distracted by external stimuli.  The Veteran reported having problems with employment and that he had worked only for one month for a concrete company, albeit due to his back and he reported things were not going well at his current job at Walmart.  He reported that he was mentally breaking down.  The Board finds that this report shows that his PTSD symptoms results in occupational and social impairment with reduced reliability and productivity.  Such findings are further supported by subsequent VA examination. 

While the Veteran argues that the 50 percent rating should be assigned from the day after his discharge from service, unfortunately the facts and the law does not allow for such an assignment.  In this regard, the Board notes that in June 2006, the RO granted service connection for PTSD and assigned a 30 percent rating, effective in December 2005.  The Veteran did not appeal this rating decision and it is now final.  The question in the instant case is whether it was factually ascertainable that the Veteran met the criteria for a 50 percent rating between June 15, 2006 (day after the June 14, 2006 final rating decision) and March 27, 2007 (date of informal claim by way of VA examination report).  As stated earlier, while there are examination reports of record during this time period, none of the reports provide sufficient detail as to say that it was factually ascertainable that the Veteran met the criteria for a 50 percent rating prior to March 27, 2007.

In light of the foregoing, the Board finds that an earlier effective date of March 27, 2007 is warranted; however, the preponderance of the evidence is against an earlier effective date.


ORDER

The June 2006 RO decision, which granted service connection for PTSD and assigned an initial evaluation of 30 percent did not contain clear and unmistakable error; the claim for revision of that decision on the grounds of CUE is denied.

An earlier effective date of March 27, 2007 for the assignment of a 50 percent disability evaluation for PTSD is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


